 

Exhibit 10.2

 

Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to Aware, if
publicly disclosed. Double asterisks denote omissions. 

 

Aware, Inc. Q4 2019 Executive Bonus Plan

 

Aware, Inc. (the “Company”) executives, Robert Eckel, President & Chief
Executive Officer, Kevin Russell, Chief Legal & Administrative Officer, Robert
Mungovan, Chief Commercial Officer and David Martin, Chief Financial Officer
(the “Participants”) will be eligible to receive bonuses based upon the
achievement by the Company of certain financial goals and the achievement of
certain operational goals by each Participant as determined by the Compensation
Committee of the Company’s Board of Directors. 70% of the bonus will be paid for
achieving certain Company financial goals and 30% of the bonus will be paid for
achieving certain operational goals. The Aware, Inc. Q4 2019 Executive Bonus
Plan supersedes and replaces the Aware, Inc. 2019 Executive Bonus Plan approved
by the Compensation Committee of the Company on March 26, 2019 for Kevin Russell
and David Martin.

 

The amount of the potential bonus that could be earned by the Participants is as
follows: Robert Eckel up to $55,000.00; Kevin Russell up to $36,666.67; Robert
Mungovan up to $50,416.67 and David Martin up to $25,666.67.

 

Financial Goals (70% of Total Potential Bonus)

 

The financial goal is common for all Participants. The bonus for the financial
goal is based upon the achievement of certain Company Q4 2019 revenue targets
(“Q4 Revenue”) determined by the Compensation Committee of the Company’s Board
of Directors.

 

The amount of the bonus earned by a Participant will depend upon the Company’s
actual Q4 2019 Revenue, as compared to the Q4 2019 Target Revenue goal. The
following tables will be used to determine the applicable bonuses for the
achievement of financial goals:

 

Robert Eckel

 

Actual Q4 Revenue as a % of 2019 Q4 Plan Revenue Goal Bonus Amount-Q4 Revenue
Less than 85% of Q4 2019 Plan Revenue Goal $0 85% of Q4 2019 Plan Revenue Goal
$13,125.00 95% of Q4 2019 Plan Revenue Goal $22,312.50 100% of Q4 2019 Plan
Revenue Goal $26,250.00 125% or more of Q4 2019 Plan Revenue Goal $43,750.00

 

Kevin Russell

 

Actual Q4 Revenue as a % of 2019 Q4 Plan Revenue Goal Bonus Amount-Q4 Revenue
Less than 85% of Q4 2019 Plan Revenue Goal $0 85% of Q4 2019 Plan Revenue Goal
$8,750.00 95% of Q4 2019 Plan Revenue Goal $14,875.00 100% of Q4 2019 Plan
Revenue Goal $17,500.00 125% or more of Q4 2019 Plan Revenue Goal $29,166.67

 



 

 

  

Robert Mungovan

 

Actual Q4 Revenue as a % of 2019 Q4 Plan Revenue Goal Bonus Amount-Q4 Revenue
Less than 85% of Q4 2019 Plan Revenue Goal $0 85% of Q4 2019 Plan Revenue Goal
$12,031.25 95% of Q4 2019 Plan Revenue Goal $20,453.13 100% of Q4 2019 Plan
Revenue Goal $24,062.50 125% or more of Q4 2019 Plan Revenue Goal $40,104.17

 

David Martin

Actual Q4 Revenue as a % of 2019 Q4 Plan Revenue Goal Bonus Amount-Q4 Revenue
Less than 85% of Q4 2019 Plan Revenue Goal $0 85% of Q4 2019 Plan Revenue Goal
$6,125.00 95% of Q4 2019 Plan Revenue Goal $10,912.50 100% of Q4 2019 Plan
Revenue Goal $12,250.00 125% or more of Q4 2019 Plan Revenue Goal $20,416.67

  

The amount of bonus payable with respect to the bonus for achievement of the
financial goals will be subject to linear interpolation to reflect actual Q4
2019 Revenue between the Q4 2019 Target Revenue Goal and 85% of Q4 2019 Target
Revenue Goal or between 95% of Q4 2019 Target Revenue Goal and 125% of Q4 2019
Target Revenue Goal.

 

Operational Goals (30% of Total Potential Bonus)

 

Operational Goals are specific to each Participant.

 

Robert Eckel (Operational goal bonus eligibility up to $11,250)

 

·Optimize organizational structure and streamline for growth (25%)

·Complete [**] to support growth strategy (25%)

·Complete and present Strategic Plan to BOD with acceptance (50%)

 

Kevin Russell (Operational goal bonus eligibility up to $7,500)

 

·Complete review, evaluation, restructuring and implementation of Company
commercial terms & contract offerings (50%)

·Complete review, evaluation and implementation of new forecasting models for
products (25%)

·Complete and present Strategic Plan to BOD with acceptance (25%)

 

 -2- 

 

 



Robert Mungovan (Operational goal bonus eligibility up to $10,312.50)

 

·[**] (25%)

·[**] (25%)

·[**] (25%)

·Complete and present Strategic Plan to BOD with acceptance (25%)

 

David Martin (Operational goal bonus eligibility up to $5,250)

 

·Review, evaluate and restructure financial operations and controls resulting
from executive level changes and Strategic Plan initiatives (50%)

·Complete and present 2020 Financial Plan to BOD with acceptance (50%)

 

Bonus payouts, to the extent earned, will be paid approximately 45 days
following the end of the 2019 fiscal year. All bonus payouts are subject to
statutory deductions and are taxable at the time of payment. In the event that
Mr. Eckel’s, Russell’s, Mr. Mungovan’s or Mr. Martin’s employment by the Company
terminates during Q4 2019 by reason of retirement, total and permanent
disability, or death, the terminated person will receive a pro-rated bonus. If
Mr. Eckel’s, Mr. Russell’s, Mr. Mungovan’s or Mr. Martin’s employment by the
Company is terminated by the Company without cause, the Compensation Committee
may, in its discretion, award the terminated person a pro-rata bonus. In the
event that Mr. Eckel’s, Mr. Russell’s, Mr. Mungovan’s or Mr. Martin’s employment
terminates for any other reason, including resignation and discharge for cause
prior to the bonus payout date, all rights to a bonus will be forfeited. All
payouts from this bonus plan are subject to final approval by the Compensation
Committee, which shall have the authority to reduce, but not increase, any
amounts payable under the Plan.

 

The adoption and maintenance of the Q4 2019 Executive Bonus Plan shall not be
deemed a contract of employment. Nothing herein contained shall be deemed to
give Mr. Eckel, Mr. Russell, Mr. Mungovan or Mr. Martin the right to be retained
in the employ of the Company or to interfere with the right of the Company to
discharge Mr. Eckel, Mr. Russell, Mr. Mungovan or Mr. Martin at any time, nor
shall it interfere with Mr. Eckel, Mr. Russell, Mr. Mungovan or Mr. Martin’s
right to terminate their employment at any time.

 

 -3- 

 

 